DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/6/2021 has been entered. Claims 9-16 are currently amended.  Claims 1-19 are pending with claims 9-16 withdrawn from consideration.  Claims 1-8 and 17-19 are under examination in this office action.
The Affidavit under 37 CFR 1.132 filed 7/6/2021 is insufficient to overcome the rejection of claims 1-8 and 17-19 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
Applicant made argument that (A) the prior art Yasuhara does not disclose a similar process because Yasuhara’s finish rolling start temperature of about 950-1050°C merely overlaps the preferred range of 1050-1140°C in claim 9.
However, the claimed 1050-1140°C is just a preferred range.  Applicant teaches finish rolling start temperature of 1000-1200°C; and prior-austenite grains cannot recrystallize during finish rolling when the temperature is below 1000°C [0081 spec.].  Applicant does not teach that prior-austenite grains after completion of finish rolling may have an average aspect ratio of more than 5.0, and a degradation in punching workability is observed when the temperature is below 1050°C.  It is further noted that steel No. 17, 21, and 24 all have finish rolling start temperature below 1050 °C [Table 2 spec.], but still achieved the claimed aspect ratio in the range of 1.3-5.0 [Table 3 spec.].
Applicant made argument that (B) the claimed prior-austenite grain size and amount of precipitates produce unexpected results as evidenced by examples of Steel Sheet No. 4, 5, 12, 13, 22 and 23.
Firstly, “prior-austenite grain size” is not claimed; and the difference between steel No. 4 and 5, and between 12 and 13 is not “prior-austenite grain size”, but aspect ratio of prior-austenite grains according to the specification [Table 3 spec.].  Therefore, the “prior-austenite grain size” argued here is interpreted as aspect ratio of prior-austenite grains.  Secondly, these examples are not sufficient to establish criticality.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)).  The current data only has steel No. 6 and steel No. 37 having aspect ratio of prior austenite grains below the claimed range of 1.3-5.0.  However, these two steels passed punching workability test [Table 3], 
The current data only has steel No. 5, 13, and 38 having aspect ratio of prior austenite grains above the claimed range of 1.3-5.0.  However, the punching workability result only shows “X” symbol, indicating 0-7 out of 10 samples did not have cracking, chipping, brittle fracture, a secondary shear surface, or the like, compared to the steels with “O” symbol, indicating 8-9 out of 10 samples did not have cracking, chipping, brittle fracture, a secondary shear surface, or the like [0097 spec.].  The examiner submits that this rating system is arbitrary and does not show the significance of the difference between 7 and 8 samples not having cracking, chipping, brittle fracture, a secondary shear surface, or the like.
Moreover, applicant made argument that “the specification discloses that the finish rolling start temperature is critical in arriving at excellent punching workability”.  However, Steel Sheet No. 23 has finish rolling start temperature of 1180°C [Table 2 spec.], falling within the claimed range of 1050-1200°C [claim 9], but still does not have acceptable punching workability [Table 3 spec.].  If preferred range of 1050-1140°C is critical as applicant argues, Steel Sheet No. 22 has finish rolling start temperature of 1170°C [Table 2 spec.], falling outside the preferred range, but still has acceptable punching workability [Table 3 spec.].  In other words, applicant recited examples do not establish criticality.
Applicant made argument that coiling temperature merely relates to hole expandability; and hole expandability does not necessarily correspond to punching workability.
However, applicant teaches that “When the coiling temperature is more than 530°C, a carbide-forming element such as Ti, Nb, or V bonds to carbon to form precipitates having a 
Applicant made argument that Yasuhara does not contemplate excellent punching workability at the claimed TS.
Firstly, Yasuhara does not need to teach punching workability since this is not a claimed limitation.  Secondly, even if the finish rolling start temperature is critical in arriving at excellent punching workability as the applicant argues (which is not proved to be true as stated above), since Yasuhara teaches overlapping finish rolling start temperature, this feature is still expected to be present or would have naturally flow from Yasuhara’s teaching according to applicants’ own reasoning.  
Applicant made argument that the claimed prior-austenite grain size and amount of precipitates produce unexpected results in terms of excellent punching workability, as discussed above. Yasuhara lacks the unexpected properties of excellent punching workability. The unexpected results of the features recited in claim 1 are not possessed or even contemplated by Yasuhara.
However, the criticality of prior-austenite grain size and amount of precipitates producing unexpected results was not established.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)).  The current data only has steel No. 23 having precipitates of less than 20 nm above the claimed range of 0.1% or less.  However, the punching workability result only shows “X” symbol, indicating 0-7 .

Response to Arguments
Applicant's arguments, see page 9-13, filed on 7/6/2021, with respect to 103 rejection have been fully considered but are not persuasive.  The arguments based on the affidavit are addressed above.
Applicant made further argument that the office action provides no evidence that the coiling temperature in Comparative steel No. 23 would have necessarily resulted in the observed difference in the size of the precipitates.  However, applicant teaches that “When the coiling temperature is more than 530°C, a carbide-forming element such as Ti, Nb, or V bonds to carbon to form precipitates having a diameter of less than 20 nm, which results in degradation of the punching workability” [0085 spec.].  Thus, one of ordinary skill would interpret that coiling temperature affects precipitates size and punching workability.
Applicant made argument that Yasuhara does not contemplate excellent punching workability at the claimed TS. 
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., punching workability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It appears that applicant is of the position that the punching workability is considered to be a secondary consideration of the criticality of the claimed limitations (ie. aspect ratio) that rebuts the previous case of obviousness.  However,  this criticality is not established as stated above.
Applicant made argument that the office action mischaracterizes the applicant’s position in the criticality of claimed prior-austenite grain size and amount of precipitates produce unexpected resuls in terms of excellent punching workability.
However, the rejection over Yasuhara is based on inherency or obviousness, not on overlapping ranges.  As stated above, the aforementioned limitations would have been expected to be present or naturally flowed from Yasuhara et al.  Applicants’ reliance upon resulting properties of punching workability do not serve to rebut the aforementioned determinations.  Even if the rejection is based on overlapping ranges, applicant’s reliance on criticality of the grain size is still not persuasive because the criticality is not established as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Yasuhara et al (US 6,364,968).
Regarding Claim 1, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values which equal, lie within, encompass, or overlap with the claimed ranges:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
C
0.04% - 0.18%
0.05-0.30 wt %
Column 5 line 63
overlap
Si
0.2% - 2.0%
0.03-1.0 wt %
Column 6 line 7
overlap
Mn
1.0% - 3.0%
1.5-3.5 wt %
Column 6 line 21
overlap
P
0.03% or less
0.02 wt % or less
Column 6 line 46
lie within
S
0.005% or less
0.005 wt % or less
Column 6 line 62
equal
Al
0.005% - 0.100%
 0.150 wt % or less
Column 7 line 7
encompass
N
0.010% or less
0.00200 wt % or less
Column 7 line 19
lie within

0.02% - 0.15%
0.005-0.20 wt %
Column 7 line 34
overlap
Cr
0.10% - 1.00%
0.02-1.0 wt %
Column 7 line 59
encompass
B
0.0005% - 0.0050%
0.0005-0.0040 wt % 
Column 7 line 49
lie within


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Also, a prior art reference that
discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Yasuhara teaches the hot rolled steel sheet has “a microstructure that contains fine bainite grains with a mean grain size of not greater than about 3.0 µm at an area percentage of not less than about 90%” (column 4 line 53-56).  Yasuhara teaches a range of exemplary samples that obtain a martensite ratio of 0-5% (Table 3).  Thus, one of ordinary skill would have recognized a martensite ratio 0-5% to have been reasonably suggested by Yasuhara absent concrete evidence to the contrary.
The recited “balance being a ferrite phase” includes 0% of ferrite phase when bainite phase is 85% or more and martensite phase or martensite-austenite phase is 15% or less.  Yasuhara does not teach ferrite phase in his steels.  A plain reading of the teaching is that Yasuhara’s steel contains 0% of ferrite phase.
Yasuhara teaches the tensile strength not less than about 780 Mpa (Column 1 line 13), which encompasses the claimed tensile strength TS of 980 MPa or more.
Yasuhara is silent about grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass %.  However, these limitations would have been expected in the prior art as will be explained below.
The instant specification teaches achieving the claimed grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % by following steps of (A) heating at 1150 C. or more, (B) hot rolling at 1000 C – 1200 C, finishing delivery temperature at 830 - 950C, (C) cooling within 2.0 s at 30 C/s to 300 – 530 C, and (D) coiling at the cooling stop temperature.
Particularly, applicant discloses that “area ratio of recrystallized prior-austenite grains can be controlled to be 15% or less by adjusting the C, Ti, Nb, or V content, adjusting the finish rolling start temperature, adjusting the finishing delivery temperature, or adjusting cooling between finish rolling stands” (0069 spec.); and “precipitates having a diameter of less than 20 nm can be controlled by adjusting the Ti, Nb, Mo, V, or Cu content, adjusting the finishing delivery temperature, or adjusting the coiling temperature” (0072 spec.). 
Yasuhara teaches a manufacturing method comprising (A) heating the slab at <1200C (column 10 line 10), (B) hot rolling at 950-1050 (column 10 line 41) and finish at 820-950 °C (column 11 line 1-6, and 840 °C for steel 2-8, Table 2), (C) cooling after 2.0s at 20-150C/s (column 11 line 11), and (D) coiling at 300-550C (column 12 line 10).  
Yasuhara specifically teaches adjusting the content of Ti, Nb, Mo, and Cu, overlapping the claimed ranges (Column 7 line 34-60).  Yasuhara’s hot rolling start temperature, finishing delivery temperature, cooling temperature, and coiling temperature overlap the current ranges.
Since Yasuhara discloses an overlapping steel composition as well as a processing method that closely resembles applicants’ method, the claimed grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % would have been expected in the steel of Yasuhara absent concrete evidence to the contrary (see MPEP 2112.01). 

Regarding Claim 2, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass
V
 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I). Therefore, it 

Regarding Claim 3, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.

Regarding Claim 4, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass

 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.   Yasuhara does not mention V concentration.  However, the current claim only requires one or more selected from Nb, V and Mo.  Thus, the presence of V is not required when Nb and/or Mo are present.

Regarding Claim 5, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10  
overlap
REM
0.0002% -0.010%


N/A


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been 

Regarding Claim 6, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass
V
 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10  
overlap
REM
0.0002% -0.010%


N/A


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.   Yasuhara does not mention V, and REM.  However, the current claim only requires one or more selected from Nb, V and Mo, and one or more selected from Ca and REM.  Thus, the presence of V is not required when Nb and/or Mo are present; and RE is not required when Ca is present.

Regarding Claim 7, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10 
overlap
REM
0.0002% -0.010%


N/A


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.   Yasuhara does not mention REM concentrations.  However, the current claim only requires one or more selected from Ca and REM.  Thus, RE is not required when Ca is present.

Regarding Claim 8, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass

 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10 
overlap
REM
0.0002% -0.010%


N/A


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.  Yasuhara does not mention V, and REM concentrations.  However, the current claim only requires one or more selected from Nb, V and Mo, and one or more selected from Ca and REM.  Thus, the presence of V is not required when Nb and/or Mo are present; and RE is not required when Ca is present.

Claims 17-19 are rejected under 35 U.S.C. 103 as obvious over Yasuhara et al (US 6,364,968), in view of Takayuki et al (EP 2559783 A1).
Yasuhara teaches the steel plate as applied to claim 1 above.
Regarding claim 17, Yasuhara does not teach V.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.01-0.2% V (0020), overlapping the claimed range of 0.05-0.3% V.  Takayuki further teaches that V contributes to increasing the strength of steel 
Regarding claim 18, Yasuhara does not teach Sb.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.001-0.02% Sb (0024), falling within the claimed range of 0.0002-0.02% Sb.  Takayuki further teaches that Sb improves surface properties of steel sheets and also suppresses the occurrence of fatigue cracks starting from the surface so as to contribute to an improvement in fatigue resistance (0041).  Therefore, in order to improve surface properties of steel sheets and also suppress the occurrence of fatigue cracks starting from the surface so as to contribute to an improvement in fatigue resistance, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add Sb to Yasuhara’s steel, arriving the claimed composition.
Regarding claim 19, Yasuhara does not teach Sb and V.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.001-0.02% Sb (0024) and 0.01-0.2% V (0020), overlapping the claimed ranges.  For the same reason stated above, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add Sb and V to Yasuhara’s steel, arriving the claimed composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734